Title: To George Washington from Colonel Elias Dayton, 16 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir
						Elizabeth Town [N.J.] July 16th 1780
					
					I am very well convinced from many different accounts, that the force under Admiral Greaves, consists of six ships of the line only and that no troops came with him. They are very industriously impressing seamen, to mann their ships; upon which, they declare, that they intend to find

and fight the french fleet—tho’ suspected by some, that they rather intend to sail for the West Indies.
					I enclose to your excellency a letter received from New York yesterday ev’ning—the intelligence it conveys is important.
					I have sent on with the bearer of this, three horsemen deserters from the enemy viz. Edmund Bambridge, E⟨d⟩wd Richardson and Mordecai McKinney, the latter of whom says ⟨that⟩ he has been a waggon master in our service, under Colos. Forman & Mitchell, your excellency can best determine whether they are what they appear or whether they are impostors. One of the above mentioned deserters rides a horse which was taken some time since by the British from Isaac Woodruff Esqr., of this town. Mr Woodruff demands the horse, the deserter expects that he is his property—I think it exceedingly hard that an honest whig should be deprived of his own by such a fellow. I wish to have your excellency’s determination on this head by return of the bearer. I am your Excellencys most Humbl. Servant
					
						Elias Dayton
					
				